McCay, Judge.
1. We are not clear that the questions objected to are leading. But we are clear that there was no abuse of the discretion of the court in permitting the answers to be read. Unless a very gi-eat change is made in the mode of executing interrogatories, the rule against leading questions must be very liberally interpreted in such cases. The party must ask all his questions at once. He must base one upon the answer he expects to another, and the witness who always has an opportunity of reading over the whole, can, if he desires, easily get the drift of the questions. Why be so precise as to the form when this broad road is open in all cases? This is one of the evils of the system and can only be met by weighing all testimony thus taken with caution.
2. Taking all the witness says together, and especially considering the contents of the letter to George Anderson, and the letters to the other parties including that to Matheson’s sister, we think it pretty plain that the letter to George Anderson was sent as a sort of circular to all, and that the copy— as the witness calls it — was a duplicate of the original sent to her. As by the terms of the letter sent, George was to communicate with her, we think the evidence of this being a duplicate is sufficiently plain to justify and excuse any further explanation as to the letter to the witness. That this is the letter sent to her is not perfectly clear, but sufficiently so, we think, to permit the answers to be read.
3. We do not think a verdict allowing compound interest as prescribed for settlements with trustees in section 2603 of the Revised Code, would be proper, and the charge of the court is objectionable on this point, first, because this section of the Code was suspended during the war; and, secondly, because we think the section applies to suits against trustees proper, and not to suits against administrators of trustees, for failures after the death of the trustee. The act contemplates that the trustee is acting, using the funds, and failing to report the interest he is making, by yearly returns, and *420compound interest is put upon him as a penalty for this failure, and on the presumption that he collects the interest annually and reinvests it. But in calculating the amount received, and comparing that with the verdict, we find the plaintiff entitled to the verdict, even though only simple interest be charged. The charge, therefore, did no harm if the verdict is right on the main ground.
4. The principal issue on trial was whether the receipt was procured by fraud. Even if, as defendant contends, it was taken as the result of a compromise, yet, if the fact upon which the doubtful point of the law arose was a plain, palpable falsehood, known to the party stating it, even a compromise thus settling the dispute would be a fraud. As the facts appear, here was a nephew in whom the aunt confided, in a far country, writing home to his venerable relative whom he knew trusted him implicitly, stating a lie, what he knew to be a lie, and on this, getting up a doubtful question of law, which the old lady, taking the fact for true, compromised. Was not this a fraud? We think so. Taking all these letters together, and adding the lame explanation given by the writer on the stand, and we think the verdict clearly right. The law as to the compromise of doubtful rights, is only by the very largest charity applicable to the case, and we think the judge right in giving very little prominence to it. There is some language in the charge that is not strictly correct. He should have said “and” instead of “or,” in connecting the sentence as to the difference between the amount due and the amount of the receipt and the reliance of the plaintiff on the false representations. But the verdict is so much in accord with the evidence and the principles of justice that we will not disturb it for this error of the court, which is, perhaps, only at last a clerical error.
Judgment affirmed.